Citation Nr: 1412480	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-29 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to status as a Veteran for purposes of Department of Veterans Affairs (VA) benefits.

2.  Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The appellant served in the United States Army Forces in the Philippines (USAIF-NL) from March 1945 to December 1945.  However, as discussed below, this service did not convey status as a veteran on the appellant.  

This appeal comes to the Board of Veterans' Appeals (Board) from decisions from the above Department of Veterans Affairs Regional Office (RO) dated July 2010, which denied the appellant's claim for VA disability benefits, and October 2010, which denied a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).  Although the appellant requested a Travel Board hearing on his October 2011 substantive appeal, he later withdrew this hearing request in a January 2014 written statement.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.704(e) (2013).

The Board has not only reviewed the appellant's physical claims file, but also the electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) certified that the appellant has no qualifying military service in the United States Armed Forces as a member of the Philippine Commonwealth Army, including the recognized guerrillas. 






CONCLUSIONS OF LAW

1.  The criteria for basic eligibility to qualify for veteran status for purposes of entitlement to VA benefits have not been met.  38 U.S.C.A. §§ 101, 107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.1, 3.6, 3.203 (2013).

2.  The criteria for obtaining the one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. § 501(a) (West 2002 and Supp. 2012); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant filed separate claims for VA disability benefits and a one-time payment from the FVEC Fund based on military service in the Philippines during World War II.   Basic eligibility for both claims involves meeting a threshold qualifying service requirement. 

To qualify for VA benefits, a claimant must demonstrate that he had the status of a veteran.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6; Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  

A one-time benefit from the FVEC Fund pursuant to the American Recovery and Reinvestment Act (ARRA) will be paid to certain eligible Philippine veterans.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009).  An eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and was discharged or released from service under conditions other than dishonorable.  Id.

Only service department records can establish if and when a person was serving on qualifying active service.  Venturella v. Gober, 11 Vet. App. 340, 341  (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  A claimant may submit evidence of his service with a Report of Separation from the Armed Forces of the United States (DD Form 214), a Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the United States service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  

If a claimant does not submit evidence of military service, or the information is insufficient, VA must request the information from the service department.  38 C.F.R. § 3.203.  The service department's findings are binding and conclusive upon the Department of Veterans Affairs (VA). VA does not have the authority to alter the findings of the service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

The appellant submitted evidence of service, which the VA deemed insufficient for the establishment of veteran status.  38 C.F.R. § 3.203.  The appellant submitted certified documents from the General Headquarters of the Armed Forces of the Philippines recognizing his service with the 1st Field Artillery Battalion of the USAIF-NL.  The appellant also included a certified list of guerilla activities, troop rosters, and statements from three armed forces members that served with him.  While this evidence supports the appellant's military service and that he is a veteran of the Philippine government, it does not provide the certification needed to establish qualifying service.  Additionally, the appellant did not submit evidence in accordance with 38 C.F.R. § 3.203 such as a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge to further is claim.  In lieu of such evidence, VA requested multiple service certifications from the NPRC, which proved unfavorable to the appellant.   

On five separate occasions since 1975, the most recent in February 2013, the NPRC certified that the appellant did not have qualifying service.   Specifically, the NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  These certifications are binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  Without qualifying service,  the benefits sought on appeal are denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

If the appellant believes there is a reason to dispute the report of the service department,  he must pursue such disagreement with the service department directly.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

The appellant repeatedly refers to the fact that he is a naturalized citizen, insisting this qualifies him for the benefits sought.  The United States Court of Appeals has held that veterans were not required to prove their military service solely by certificate from the United States Army under the Immigration Act of 1990, but could use Philippine government records.  Almero v. I.N.S., 18 f. 3D 757 (Fed. Cir. 1994).  However, the United States Court of Appeals has since made clear that Almero does not apply to VA benefits.  Specifically, in Soria, it found that qualifying service in the Philippine Army under the Immigration Act was not at issue as VA regulations govern for the purpose of veteran status for VA benefits.   Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  As such, regardless of the appellant's citizenship status, the Board reiterates that a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies the claimed service.  38 C.F.R. § 3.203.



VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable in the instant case.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA imposes duties on VA to provide claimants with notice and assistance.  However, those duties do not extend to matters of law. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2002).  Matters of qualifying service and how it may be established are matters of law outlined in statute and regulation.  

	
ORDER

Entitlement to status as a veteran for purposes of VA benefits is denied. 

Entitlement to a one-time payment from the FVEC Fund is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


